        Case 0:21-cv-00103-NDF Document 33 Filed 08/16/21 Page 1 of 11

                                                                                        FILED



                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF WYOMING                              10:51 am, 8/16/21

                                                                                  Margaret Botkins
                                                                                   Clerk of Court
 LEISL M. CARPENTER,

               Plaintiff,
 vs.                                                     Case No. 21-CV-0103-F

 THOMAS J. VILSACK, in his official
 capacity as Secretary of Agriculture, et al.,

               Defendants.


             ORDER GRANTING DEFENDANTS’ MOTION TO STAY



       This matter comes before the Court on Defendants’ motion to stay proceedings

pending resolution of related class action. CM/ECF Document (Doc.) 27. Defendants

identify a related class action, Miller v. Vilsack, 4:21-cv-595 pending in the Northern

District of Texas, wherein the judge ordered class certification under Federal Rule of Civil

Procedure 23 and enjoined Defendants from administering a recently enacted loan-

forgiveness program under Section 1005 of the American Rescue Plan Act of 2021 (ARPA)

for socially disadvantaged farmers. Doc. 28-1. Defendants argue Plaintiff is a member of

the classes certified by Miller and Defendants will be bound by any relief granted to the

classes with respect to Plaintiff should the equal protection claim prevail. Because of this,

Defendants request a stay of this case as continued adjudication of the case would be

unnecessarily duplicative (thus waste resources) and risk inconsistent results. Defendants
        Case 0:21-cv-00103-NDF Document 33 Filed 08/16/21 Page 2 of 11




also argue a stay would not prejudice Plaintiff who is a class member and currently

protected by the preliminary injunction entered in Miller as well as the nationwide

injunctions entered by other courts.

       Plaintiff opposes a stay arguing Defendants have failed to satisfy the standard for

granting a stay and Plaintiff would be prejudiced because Plaintiff has no control over

Miller’s pace or the legal theories advanced. For the reasons that follow, the Court is

persuaded that Defendants satisfy the grounds for a stay of this case and any potential for

prejudice can be mitigated by the Court.

                                        Background

       Plaintiff is a Wyoming rancher and young mother of Danish, Norwegian and

Swedish ancestry. Doc. 1, p. 2. In 2012, she took out a real estate loan from the U.S.

Department of Agriculture’s Farm Service Agency which is covered under the terms of

ARPA. Id. at p. 4. She alleges she would be eligible for the loan forgiveness program in

Section 1005 of ARPA, and future FSA loans, except for the fact that she is not a member

of any of the racial groups that are eligible for loan forgiveness. Id. She alleges Section

1005 of ARPA imposes racial classifications in violation of the Equal Protection clause of

the Fifth Amendment of the U.S. Constitution. Id. at pp. 11-12.               She also alleges

Defendants are exceeding their authority in administering Section 1005, by illegally

permitting persons who receive loan forgiveness under ARPA to be eligible for future FSA

loans. Id. at pp. 12-13. Plaintiff seeks declaratory and injunctive relief.




                                              2
         Case 0:21-cv-00103-NDF Document 33 Filed 08/16/21 Page 3 of 11




                                  Applicable Legal Standard

       “The District Court has broad discretion to stay proceedings as an incident to its

power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997). “Allowing

the same issue to be decided more than once wastes litigants’ resources and adjudicators’

time.” B&B Hardware, Inc. v. Hargis Indus., Inc., 575 U.S. 138, 140 (2015); see also Colo.

River Water Conservation Dist. v. United States, 424 U.S. 800, 817 (1976) (“[a]s between

federal district courts, . . . the general principle is to avoid duplicative litigation”). Thus, it

is a “well established policy that a court may, in its discretion, defer or abate proceedings

where another suit, involving the identical issues, is pending . . . and it would be

duplicative, uneconomical, and vexatious to proceed.” Blinder, Robinson & Co. v. SEC,

692 F.2d 102, 106 (10th Cir. 1982).

       However, courts are cautioned that the power to stay must not to be exercised

lightly, considering a party’s “right to proceed in court should not be denied except under

the most extreme circumstances.” Commodity Futures Trading Com’n v. Chilcott Portfolio

Mgmt., Inc., 713 F.2d 1477, 1484 (10th Cir. 1983). In exercising such discretion, courts

weigh various factors, including (1) the interests of judicial economy, (2) hardship or

inequity if the movant is required to go forward, (3) harm to the non-movant in the issuance

of a stay, (4) and the public interests at stake. See United Steelworkers of Am. v. Or. Steel

Mills, Inc., 322 F.3d 1222, 1227 (10th Cir. 2003) (quoting Landis, et al. v. North American

Co., 299 U.S. 248, 254, 57 (1936) (“[T]he power to stay proceedings is incidental to the

power inherent in every court to control the disposition of the causes on its docket with



                                                3
         Case 0:21-cv-00103-NDF Document 33 Filed 08/16/21 Page 4 of 11




economy of time and effort for itself, for counsel, and for litigants”).1 In short, the decision

on whether to grant a stay is largely committed to the “carefully considered judgment” of

the district court. Colo. River Water Conservation Dist., 424 U.S. at 818.

                                            Discussion

Interests of Judicial Economy

       Defendants argue a stay promotes judicial economy by avoiding simultaneous,

duplicative litigation of Plaintiff’s claim in multiple courts and the risk of conflicting

results. Defendants also argue courts regularly stay cases pending resolution of related

class actions. See, e.g., Yazzie v. Ray Vickers’ Special Cars, Inc., 180 F.R.D. 411, 414

(D.N.M. 1998) (class actions seek “to facilitate judicial economy by avoidance of multiple

suits on the same subject matter” and “to deter inconsistent results”); Taunton Gardens Co.

v. Hills, 557 F.2d 877, 879 (1st Cir. 1977) (upheld stay as “within the district court’s

discretion to find that the public interest, the court’s interest in efficient procedures, and

the ‘interest of justice’” should allow the government “a reasonable opportunity to resolve

its obligations in the national class action”).

       Defendants also argue Miller was the first-filed case and under the first-filed rule,

“when two courts have concurrent jurisdiction, the first court in which jurisdiction attaches




1
  Plaintiff relies on United Steelworkers in arguing for a different set of factors applicable to
motions for stay, which includes the requirement to demonstrate movant’s likelihood of prevailing
in the related proceeding. For the reasons argued by Defendants, the Court agrees that the factors
argued by Plaintiff (taken from Battle v. Anderson, 564 F.2d 388, 397 (10th Cir. 1977)), relate to
a motion to stay enforcement of a judgment, not a motion to stay consideration of a claim. For
this reason, the Court will not consider Plaintiff’s argument that Defendants have failed to establish
that they have a likelihood of succeeding on the merits in Miller.
                                                  4
        Case 0:21-cv-00103-NDF Document 33 Filed 08/16/21 Page 5 of 11




has priority to consider the case.” Hospah Coal Co. v. Chaco Energy Co., 673 F.2d 1161,

1163 (10th Cir. 1982) (citation omitted). Under the “first-filed-rule,” Defendants argue the

parties and issues are identical given that Plaintiff is a class member in the Miller case

which certified classes for purposes of resolution of the principle issue brought in this case.

See Wakaya Perfection, LLC v. Youngevity Int’l, Inc., 910 F.3d 1118, 1124 (10th Cir. 2018)

(factors for consideration are “(1) the chronology of events, (2) the similarity of the parties

involved, and (3) the similarity of the issues or claims at stake.” (citation omitted)).

       Plaintiff argues judicial economy is not a relevant factor and, if it were relevant,

Defendants fail to satisfy their burden. Plaintiff argues Miller does not involve the same

parties, will not adequately consider all Plaintiff’s interests and is not truly duplicative. As

to the argument on the “first-filed-rule,” Plaintiff argues the amended complaint in Miller

which added plaintiffs who held farm loans was filed a week after Plaintiff filed her

complaint, thus her complaint in this case is the first filed.

       As to this factor, the Court concludes the interests of judicial economy strongly

favor a stay. Defendants are correct that Miller involves the same parties given that

Plaintiff is a member of the classes certified by the Miller court under Fed. R. Civ. P.

23(b)(2) upon a finding that the four threshold requirements for class certification are met

and “a single injunction or declaratory judgment would provide relief to each member of

the class.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 360 (2011); Doc. 28-1. Plaintiff

does not dispute that she is a class member and would receive relief in Miller but argues

she may opt-out of the classes. This scenario is speculative especially considering that

Rule 23(b)(2) classes are “mandatory classes” with no opt-out opportunity. Walmart, 564

                                               5
         Case 0:21-cv-00103-NDF Document 33 Filed 08/16/21 Page 6 of 11




U.S. at 362. Should Plaintiff seek and be permitted to opt-out, though, Plaintiff may advise

the Court and seek to lift the stay.

       Plaintiff also argues her interests in the pace of the litigation and the right to advance

her own legal theories through her own counsel are not adequately protected by a stay.

These interests are present in every situation wherein courts stay individual actions which

overlap with claims pursued by a certified class of which the individual is a member. See,

e.g., Richard K. v. United BeHavioral Health, 2019 WL 3083019, at *7 (S.D.N.Y.).

Further, Plaintiff’s argument that her interests are only adequately served by her own

attorneys flies against the Miller court’s finding that counsel in the Miller case “will

adequately represent the interests of class members similarly situated in zealously pursuing

the requested relief.” Doc. 28-1, p. 12.

       Further, Plaintiff argues the issues are not identical as she has a second claim, not

pled in Miller, that Defendants are illegally permitting persons who receive loan

forgiveness under ARPA to be eligible for future FSA loans. While this is correct,

Defendants are also correct that Plaintiff’s interests in her second claim are adequately

protected by the Miller court’s preliminary injunction because no person will receive loan

forgiveness under ARPA for purposes of gaining eligibility for future FSA loans.

       Finally, the chronology of events supports a stay. Jurisdiction vested with the Miller

court prior to the commencement of this action,2 and the Miller court has already taken



2
  While Plaintiff argues the Court should consider only the date of the amended complaint in Miller
for determining which case was filed first, this argument is unpersuasive. There is no dispute that
jurisdiction vested first with the Miller court.
                                                6
        Case 0:21-cv-00103-NDF Document 33 Filed 08/16/21 Page 7 of 11




significant action through its preliminary injunction and certification of classes.        In

comparison, this action has not proceeded beyond the filing of Plaintiff’s complaint and

Defendant’s motion for stay.

       For all the foregoing reasons, the Court finds the interests of judicial economy weigh

strongly in favor of a stay.

Hardship or Inequity if the Movant is Required to go Forward

       Defendants argue, in the absence of a stay, they would be required to defend against

identical, significant claims in multiple courts at the same time, including in eleven other

cases around the country. Plaintiff argues the motion should be denied for failure to show

“irreparable harm.”

       In considering the relevant factor, the Court is satisfied that Defendants need not

show irreparable harm, but rather Defendants are called upon “to make out a clear case of

hardship or inequity in being required to go forward, if there is even a fair possibility that

the stay for which [Defendant] prays will work damage to some one else.” Landis, 299 US

at 256. Plaintiff argues the concerns of defending against duplicative claims in separate

courts does not satisfy the relevant factor.

       As to this factor, the Court finds Defendants have made a case of hardship and

inequity if required to defend against twelve cases simultaneously on varying schedules

and in different jurisdictions. There is no dispute that this is a burden on the government

and, consequently on the taxpaying public. Whether this is “a clear case” is subject to

reasonable debate. However, this factor must be considered in light of the importance of

the issues at stake, and also judged (or balanced) against the possibility of damage or harm

                                               7
        Case 0:21-cv-00103-NDF Document 33 Filed 08/16/21 Page 8 of 11




to Plaintiff. There is no dispute that the issues at stake in the litigation pending in the

various districts are quite significant. Plaintiffs in all cases are seeking a constitutional

ruling which, if successful, would invalidate federal legislation. The significance of the

issues is supportive of Defendants’ argument that they have made a clear case of hardship

or inequity. Further, given the Court’s finding that a stay is not likely to harm Plaintiff, the

Court finds, on balance, this factor weighs somewhat in favor of a stay.

Harm to the Non-Movant in the Issuance of a Stay

       Defendants argue Plaintiff is a member of classes certified by the Miller court

specific to Plaintiff’s claim against the continued enforcement of the racial exclusions in

Section 1005 of ARPA and, in the meantime, Plaintiff will benefit by the preliminary

injunction entered by courts preserving the status quo which prohibits enforcement of the

racial exclusions. Defendants also point out that both cases are at early stages, thus a stay

in this case would not disrupt or delay litigation, but rather would promote efficient

resolution.

       Plaintiff argues a stay would cause substantial harm because Plaintiff has no say as

to the pace at which Miller would proceed in the district court or perhaps on appeal.

Plaintiff also argues she will be required to watch counsel other than her own making

strategic decisions and legal arguments that she has no say in. Finally, Plaintiff identifies

her second claim of illegal action as a claim not subject to adjudication in Miller, and that

this claim warrants timely adjudication.

       Plaintiff’s arguments that she will be harmed by a stay have been adequately

discussed in the context of the factor relating to judicial economy. Further, the likelihood

                                               8
         Case 0:21-cv-00103-NDF Document 33 Filed 08/16/21 Page 9 of 11




of harm can be mitigated by the Court. Should progress in the Miller case flounder, or in

the unlikely event that the injunction is lifted, or the class is decertified, or the Miller court

allows Plaintiff to opt out of the Rule 23(b)(2) classes, Plaintiff can certainly seek an order

lifting the stay. In short, the Court finds that its authority to control the duration of the stay

adequately mitigates any fair possibility that the stay will work damage against Plaintiff.

Consequently, this factor weighs in favor of a stay.

The Public Interests at Stake

       Defendants argue the public interests are served by a stay given the importance of

the issues at stake and the public’s interest in just and efficient resolution of cases –

especially those like this one – of “extraordinary public moment.” Clinton, 520 U.S. at 707

(citation omitted).

       Plaintiff argues the public in general has a strong interest regarding the prompt and

efficient handling of all litigation, specifically including this litigation, and that Defendants

fail to satisfy their burden on this factor.

       The public interests at stake include not just the prompt and efficient handling of

this case. Rather, those interests include the importance of the issues at stake as previously

discussed, and the prompt and efficient resolution of those issues from the overall

perspective of the litigation pending in all twelve district courts. The taxpayer interests are

not served by requiring the government to defend multiple suits on the same subject matter

in all twelve courts. The interests of farmers and ranchers who are disqualified from

seeking loan-forgiveness under Section 1005 of ARPA (including Plaintiff) are not served

by the potential for inconsistent results announced at varying times, should all cases

                                                9
        Case 0:21-cv-00103-NDF Document 33 Filed 08/16/21 Page 10 of 11




proceed separately. And those interests which prompted Congress to enact Section 1005

of ARPA are similarly not served by a potential for inconsistent results. Considering the

public interests at stake in a case such as this, which exceed in scope Plaintiff’s interest in

“the usual rule that litigation is conducted by and on behalf of the individual named part[y]

only,” Wal-Mart Stores, Inc., 564 U.S. 348, the Court finds this factor weighs strongly in

favor of a stay.

                                         Conclusion

       For all the foregoing reasons, the Court finds and concludes Defendants have met

their burden to warrant a stay of this case. Therefore, the Court GRANTS Defendant’s

Motion to Stay Proceedings Pending Resolution of Related Cass Action (Doc. 27). On

good cause, Plaintiff may, at any time, seek to lift the stay. Further, Defendants shall file

and serve a status report every six (6) months reporting on the Miller case progress, and

shall also PROMPTLY report any action:

   1. By the Miller court to decertify any class or otherwise proceed such that plaintiffs

       in the Miller case no longer represent themselves and “all farmers and ranchers in

       the United States who are currently excluded from the definition of ‘socially

       disadvantaged farmer or rancher,’ as defined in 7 U.S.C. § 2279(a)(5) – (6) and as

       interpreted by the Department of Agriculture.” Doc. 28-1, p. 23, fn. 3.

   2. By any court which affects the nationwide preliminary injunction which enjoins

       Defendants or any person acting in concert or participation with them, from

       discriminating on account of race or ethnicity in administering Section 1005 of

       ARPA for any applicant who is a member of the certified classes.

                                              10
Case 0:21-cv-00103-NDF Document 33 Filed 08/16/21 Page 11 of 11




      IT IS SO ORDERED.


Dated this WK day of August, 2021.




                         NANCY
                             CY D.
                                D FREUDENTHAL
                                   FREUDENTHAL
                         UNITED STATES DISTRICT JUDGE




                                  11
